15668155DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-10 & 13-22 are pending in the application. 
In view of the appeal brief filed on 07/07/2021 PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HELENA KOSANOVIC/               Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 9-10 and 13-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eulerich (US 2017/0129040) in view of Walter (US 8256980)
As Per Claim 1, Eulerich discloses providing a first component [Fig. 2, #3] with an insertion opening [Fig. 2, #19] and with an insertion opening rim [Fig. 4,#35] surrounding the insertion opening wherein the insertion opening rim provides a first component 5welding area [Fig. 4, #7];
providing a second component [Fig. 2, #5] with an insertion area [Fig. 3, #31 & #27; as clearly shown in Fig. 4, a portion of wall (27) is inserted in the insertion opening (19), as the edge of the lower portion of the area (31) abuts with the insertion area opening (19)] to be inserted into the insertion opening [Fig. 2, #19] of the first component [Fig. 2, #3], wherein an insertion area surface [Fig. 3, #27 & #31] of the insertion area [Fig. 3, #31 & #27] provides a second component welding area [Fig. 4, #7; “…welding electrodes (not shown) are placed axially on the housing 5 and on the structural component 3 under some axial pressure. For this the underside of the step 29 can be used to good advantage, since the welding electrode can be positioned very close to a weld 7 to be produced. In the contact zone of the oblique surface 31 against the wall of the through-going opening 19, the material is melted and the weld 7 is produced….” (Par. 35)], wherein the second component [Fig. 2, #5] extends in a direction of a 
that insertion area surface [Fig. 2, #27 & #31] 10is in contact with the first component [Fig. 2, #3] essentially along the entire insertion opening edge [Fig. 4, #35; “…the housing 5 with its annular wall 27 is pushed into the receiving opening 19 until the structural component is in contact with the oblique surface 31 of the housing 5….” (Par. 35)]; and 

                                                      
    PNG
    media_image1.png
    377
    391
    media_image1.png
    Greyscale

applying an electrical voltage to the first component and the second component for the resistance welding of the first component to the second component [Par. 35; “…welding electrodes (not shown) are placed axially on the housing 5 and on the structural component 3 under some axial pressure. For this the underside of the step 29 can be used to good advantage, since the welding electrode can be positioned very close to a weld 7 to be produced…”], wherein the insertion area surface is curved about two axes that are not parallel to one another or wherein: 
the insertion opening area is curved about an axis that is parallel to the insertion area surface or an insertion rim surface of the  15insertion opening rim is not in one plane or any combination of the insertion rim area surface is curved about two axes that are not parallel to one another 
it is clear that the insertion opening edge would be in multiple planes (being at least the x & y plane), as the figure is only a two dimensional representation of a three dimensional component]; 

    PNG
    media_image2.png
    591
    735
    media_image2.png
    Greyscale

Eulerich does not disclose inserting the insertion area into the insertion opening such that the component longitudinal axis is not parallel to insertion opening axis of the insertion opening and that insertion area surface 10is in contact with the first component essentially along the entire insertion opening rim.
Walter, much like Eulerich, pertains to an assembly comprises a carrier part and ball joint housing. [abstract] 
Walter discloses inserting the insertion area [refer to annotated Fig. 4, #I below] into the insertion opening [refer to annotated Fig. 4, #II below; as clearly shown in the annotated Fig. 4 below, the housing (16) creates the opening (labeled III) where an end surface (I) of the second component (5) is allowed to pass through] such that the component longitudinal axis [Fig. 4, #A] is not parallel to insertion opening axis of the insertion opening [refer to annotated Fig. 4, #III below].

    PNG
    media_image3.png
    805
    764
    media_image3.png
    Greyscale

Walter discloses the benefits of the of the component longitudinal axis not being parallel to insertion opening axis in that it meets tight space requirements. [Col. 1, Lines 40-45]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of an insertion area as taught by Eulerich in view of the insertion area as taught by Walter to 
As Per Claim 2, Eulerich discloses the insertion area surface has a shape of a portion of a sphere or has a shape of a portion of an ellipsoid [Fig. 3, #31; as clearly shown in the figure, the portion of the insertion area surface (27 & 31) is clearly curved, as is the shape of an ellipsoid. As the claim merely requires “a portion of an ellipsoid”, it is clear that while being curved, it’s shape is being interpreted as being a portion of an ellipsoid.] or of a portion of a rotation ellipsoid 
As Per Claim 3, Eulerich discloses the insertion area surface is a cylindrical surface in at least some areas [Fig. 1, #27] 
As Per Claim 4, Eulerich discloses the step of providing the first component includes providing the insertion opening [Fig. 2, #19] by preparing an essentially cylindrical recess in the first component [Par. 11, Lines 6-7]
As Per Claim 5, Eulerich discloses the step of providing the first component includes providing the insertion opening [Fig. 2, #19] with the edge of the insertion opening rim [Fig. 4, #35] adapted to the shape of the insertion area surface [Fig. 3, #27; Claim 1 is claimed in alternation and therefore only the preceding claim limitation part is being considered]; or 
the step of inserting the insertion area into the insertion opening includes inserting the insertion area into the insertion opening such that the insertion area surface is in contact with the insertion opening edge of the insertion opening rim; or 
the step of providing the first component includes providing the insertion opening with the insertion opening edge of the insertion opening rim adapted to the shape of the insertion area surface 5
As Per Claim 6, Eulerich discloses the insertion opening is prepared by removing material by drilling, cutting, or milling. [Par. 11, Lines 6-7; the reference clearly discloses that the receiving opening (insertion opening) is a cut-out aperture, therefore entailing that the opening was prepared by cutting away material] 
As Per Claim 9, Eulerich discloses the insertion rim surface of the insertion opening rim [Fig. 4, #35] lies essentially in one plane [refer to annotated Fig. 4, #A below]. 


    PNG
    media_image4.png
    875
    703
    media_image4.png
    Greyscale

As Per Claim 10, Eulerich the first component has a tubular configuration with an essentially cylindrical outer circumferential contour [Par. 19, Lines 3-4; the reference clearly discloses that the receiving portion (19) of the first component is essentially cylindrical]; and 
the reference clearly discloses that the receiving opening is a round surface. Therefore, considering that the receiving opening is “substantially cylindrical” and that that the opening rim is placed on the rim of the recess, it is inherent that the opening rim would lie on the cylindrical surface of the receiving opening.]  
As Per Claim 13, Eulerich the first component welding area is provided essentially without projections [refer to annotated Fig. 4, #A; as it can be clearly seen, the region of the first component where the welding takes place (7) has essentially no projections]; or
 the second component welding area is provided essentially without projections; or
 the first component welding area is provided essentially without projections and the second component welding area is provided essentially without projections.

    PNG
    media_image5.png
    420
    577
    media_image5.png
    Greyscale

	As Per Claim 14, Eulerich discloses a method for welding together two components of an exhaust system of 5an internal combustion engine, by resistance welding [abstract], the method comprising the steps of: 

providing a second component with an insertion end portion area [Fig. 3, #31 & #27; the claim is broadly reciting an area of the end portion, which can be any area/part/surface of the insertion portion. ] to be inserted into the insertion opening of the first component [Fig. 2, #3], wherein an insertion area end portion surface [refer to annotated Fig. 4, #A below; applicant is broadly claiming “an area end portion surface” is can be any surface and/or part of a surface of the an end portion area] of the insertion area [Fig. 4, #31 & #27] provides a second component welding area [Fig. 4, #7], 

    PNG
    media_image6.png
    241
    480
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    722
    739
    media_image7.png
    Greyscale


that insertion area surface [Fig. 2, #31 & #27] 10is in contact with the first component [Fig. 2, #3] essentially along the entire insertion opening edge [Fig. 4, #35]; and 

    PNG
    media_image1.png
    377
    391
    media_image1.png
    Greyscale

                                                      
applying an electrical voltage to the first component and the second component for the resistance welding of the first component to the second component [Par. 35, Lines 3-7; “…welding electrodes (not shown) are placed axially on the housing 5 and on the structural component 3 under some axial pressure. For this the underside of the step 29 can be used to good advantage, since the welding electrode can be positioned very close to a weld 7 to be produced…”], wherein the insertion area surface [Fig. 2, #27 & #31] is curved about two axes that are not parallel to one another [Fig. 2, #27 & #31; the curved portion of 31 would be along both the X and Y axis, both of which are not parallel to one another]
Eulerich does not disclose inserting the insertion end portion area into the insertion opening such that the second component longitudinal axis is not parallel to insertion opening center axis of the insertion opening.

Walter discloses inserting the insertion end portion area [refer to annotated Fig. 4, #I below] into the insertion opening [refer to annotated Fig. 4, #II below; as clearly shown in the annotated Fig. 4 below, the housing (16) creates the opening (labeled III) where an end surface (I) of the second component (5) is allowed to pass through] such that the second component longitudinal axis [Fig. 4, #A] is not parallel to insertion opening center axis of the insertion opening [refer to annotated Fig. 4, #III below].

    PNG
    media_image3.png
    805
    764
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of an insertion area as taught by Eulerich in view of the insertion area as taught by Walter to further include inserting the insertion area into the insertion opening such that the component longitudinal axis is not parallel to insertion opening axis of the insertion opening and that insertion area surface 10is in contact with the first component essentially along the entire insertion opening rim to meet tight space requirements. [Col. 1, Lines 40-45]
As Per Claim 15, Eulerich discloses the insertion area surface has a shape of a portion of a sphere  or has a shape of a portion of an ellipsoid [Fig. 3, #31; as clearly shown in the figure, the portion of the insertion area surface (27 & 31) is clearly curved, as is the shape of an ellipsoid. As the claim merely requires “a portion of an ellipsoid”, it is clear that while being curved, it’s shape is being interpreted as being a portion of an ellipsoid.] or of a portion of a rotation ellipsoid. 
As Per Claim 16, Eulerich discloses the insertion area end portion surface is a cylindrical surface in at least some areas. [Fig. 2, #27, #31]
As Per Claim 18, Eulerich discloses a method for welding together two components of an exhaust system of 5an internal combustion engine, by resistance welding [abstract], the method comprising the steps of: 
 providing a first component [Fig. 1, #3] comprising an insertion rim [Fig. 2, #23] defining an insertion opening [Fig. 2, #19] and a first component welding area [Fig. 2, #23];
  5providing a second component [Fig. 1, #5] comprising an insertion end portion area [Fig. 3, #31 & #27] located at an axial end area of the second component [Fig. 4, #27], wherein an insertion area [Fig. 3, #31 & #27] of the insertion end portion [Fig. 4 #27 #31] defines a second component welding 
wherein the insertion area end portion [Fig. 2,  #27 & #31] is in contact with the first component [Fig. 2, #21] essentially along the entire insertion edge surface [Fig. 2, #23]; and


    PNG
    media_image8.png
    231
    392
    media_image8.png
    Greyscale


    PNG
    media_image1.png
    377
    391
    media_image1.png
    Greyscale

applying an electrical voltage to the first component and the second component for the resistance welding of the first component to the second component [Par. 35, Lines 3-7; the reference clearly discloses placing two electrodes axially on the housing (second component) and the structural component (second component)], wherein the insertion area surface is curved about two axes that are the curve would be along both the X and Y axis, both of which are not parallel to one another]. 
Eulerich does not disclose moving the second component in a direction of the first component such that at least a portion of the insertion end portion moves into the into the insertion opening and the second component center longitudinal axis is not parallel to an insertion opening center axis of the insertion opening.
Walter, much like Eulerich, pertains to an assembly comprises a carrier part and ball joint housing. [abstract] 
Walter discloses moving the second component [Fig. 4, #5] in a direction of the first component [Fig. 4, #28] such that at least a portion of the insertion end portion [refer to annotated Fig. 4, #I] moves into the into the insertion opening [refer to annotated Fig. 4, #II] and the second component center longitudinal axis [Fig. 4, #A] is not parallel to an insertion opening center axis of the insertion opening [refer to annotated Fig. 4, #III], wherein the insertion area end portion is in contact with the first component essentially along the entire insertion rim surface.
 the insertion area [refer to annotated Fig. 4, #I below] into the insertion opening [refer to annotated Fig. 4, #II below] such that the component longitudinal axis [Fig. 4, #A] is not parallel to insertion opening axis of the insertion opening [refer to annotated Fig. 4, #III below].

    PNG
    media_image9.png
    819
    749
    media_image9.png
    Greyscale


Walter discloses the benefits of the of the component longitudinal axis not being parallel to insertion opening axis in that it meets tight space requirements. [Col. 1, Lines 40-45]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of an insertion area as taught by Eulerich in view of the insertion area as taught by Walter to further include moving the second component in a direction of the first component such that at least a portion of the insertion end portion moves into the into the insertion opening and the second component center longitudinal axis is not parallel to an insertion opening center axis of the insertion opening to meet tight space requirements. [Col. 1, Lines 40-45]
As Per Claim 19, Eulerich discloses the insertion area surface has a shape of a portion of a sphere or has a shape of a portion of an ellipsoid [Fig. 3, #31; as clearly shown in the figure, the portion of the insertion area surface (27 & 31) is clearly curved, as is the shape of an ellipsoid. As the claim merely requires “a portion of an ellipsoid”, it is clear that while being curved, it’s shape is being interpreted as being a portion of an ellipsoid.]or of a portion of a rotation ellipsoid. 
As Per Claim 20, Eulerich discloses the insertion area end portion surface is a cylindrical surface in at least some areas. [Fig. 2, #27 & #31]
As Per Claim 21, Eulerich discloses the insertion opening is prepared by removing material by drilling, cutting, or milling. [Par. 11, Lines 6-7; the reference clearly discloses that the receiving opening (insertion opening) is a cut-out aperture, therefore entailing that the opening was prepared by cutting away material]

    PNG
    media_image1.png
    377
    391
    media_image1.png
    Greyscale

Claim(s) 8, 17 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eulerich (US 2017/0129040) in view of Walter (US 8256980) as further evidenced by Harrington (US 2016/0076429)
As Per Claim 8, Eulerich discloses the insertion opening is provided by shaping of the first component. [Par. 12, Lines 1-2; the examiner is interpreting “stamping” as being shaping, as the process of stamping produces the desired shape (https://en.wikipedia.org/wiki/Stamping_(metalworking))], the second component [Fig. 2, #5] defining another one of the two components of the exhaust system [abstract; “the reference explicitly discloses that the components a chassis component, which are the cumulative working parts of an automobile, being an exhaust system (https://www.merriam-webster.com/dictionary/chassis)].
As further evidenced by Hairrington, the reference explicitly states “… The components of the exhaust system, which may include aftertreatment components, may typically have mounting systems part of an exhaust system, and that the two components as taught by the primary reference are part of an overall exhaust system.
As Per Claim 17, Eulerich discloses wherein the first component [Fig. 8, #3] is located adjacent to the axial end area of the second component [Fig. 8, #29; the term axial end area is relative, and it can be clearly seen in the figure that the first component is placed adjacent to an axial end area of the second component, as there is no specific definition as to what an “end area” would entail and/or how much for the axial area of the second component is considered the end area”], the second component [Fig. 2, #5] defining another one of the two components of the exhaust system [abstract; “the reference explicitly discloses that the components a chassis component, which are the cumulative working parts of an automobile, being an exhaust system (https://www.merriam-webster.com/dictionary/chassis)].
 As further evidenced by Hairrington, the reference explicitly states “… The components of the exhaust system, which may include aftertreatment components, may typically have mounting systems and/or brackets that are fixed and/or integrated into predetermined locations and/or configurations to a vehicle chassis, a power generation unit frame, and/or other frame, such as via welding, unitary construction, etc., where the mounting system is made a part of the vehicle chassis, power generation unit frame, and/or other frame….” [Par. 14] That is, the reference further evidences that a chassis is part of an exhaust system, and that the two components as taught by the primary reference are part of an overall exhaust system.
As Per Claim 22, Eulerich discloses wherein the first component [Fig. 8, #3] is located adjacent to the axial end area of the second component [Fig. 8, #31; the term axial end area is relative, and it can be clearly seen in the figure that the first component is placed adjacent to an axial end area of the second component, as there is no specific definition as to what an “end area” would entail and/or how much for the axial area of the second component is considered the end area”], each portion of the insertion area end portion surface [Fig. 1, #27 & 31] being located radially inward [Fig. 1, #27 & #31; as shown explicitly in Fig. 4 of the instant application, the insertion area (27 & 31) is clearly shown to be the same shape as cited below (25), and thus is interpreted as being “radially inward”] of the insertion rim [Fig. 1, #35] with respect to the second component longitudinal center axis. [refer to annotated Fig. 1, #A below]; 
the first component [Fig. 8, #3] defining one of the two components of the exhaust system, the second component [Fig. 8, #31] defining another one of the two components of the exhaust system. [abstract; “the reference explicitly discloses that the components a chassis component, which are the cumulative working parts of an automobile, being an exhaust system (https://www.merriam-webster.com/dictionary/chassis)].
As further evidenced by Hairrington, the reference explicitly states “… The components of the exhaust system, which may include aftertreatment components, may typically have mounting systems and/or brackets that are fixed and/or integrated into predetermined locations and/or configurations to a vehicle chassis, a power generation unit frame, and/or other frame, such as via welding, unitary construction, etc., where the mounting system is made a part of the vehicle chassis, power generation unit frame, and/or other frame….” [Par. 14] That is, the reference further evidences that a chassis is part of an exhaust system, and that the two components as taught by the primary reference are part of an overall exhaust system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eulerich (US 2017/0129040) in view of Walter (US 8256980) in further view of Maughan (US 6102604).
As Per Claim 7, Eulerich and Walter discloses all limitations of the invention except the insertion opening is provided by providing a preferably cylindrical attachment on the first component. 

Maughan discloses the insertion opening is provided by providing a preferably cylindrical attachment [Fig. 1, #78] on the first component [Fig. 1, #91].
Maughan discloses the benefits of the cylindrical attachment in that it promotes mating between the two components. [Col. 3, Lines 57-60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the insertion opening as taught by Eulerich and Walter in view of the cylindrical attachment as taught by Maughan to further include the insertion opening is provided by providing a preferably cylindrical attachment on the first component to promote mating between the two components. [Col. 3, Lines 57-60]. 

Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered. 
Applicant asserts in the Appeal Brief filed on 07/07/2021 that Eulerich discloses a conical surface (31) that is curved on a single axis (A), figure reproduced below. 

    PNG
    media_image10.png
    345
    635
    media_image10.png
    Greyscale

impossible to depict that the curvature of the three dimensional objects occurs only along a single axis, as again, the object in reality is three dimensional. As shown above, in the three dimensional depiction of the figure, the curvature exist on multiple axis, and not just exclusive to the axis applicant has attempted to depict in the two dimensional representation of the prior art. 
In light of applicant’s remarks and re-examination of the claims, examiner has updated the rejection to more accurately capture the recited claims, that is, the insertion area surface being (27) that is in contact with the insertion opening edge (23) shown in the figure reproduced below. 

    PNG
    media_image11.png
    113
    265
    media_image11.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761              


/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761